DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment file on 1/19/2021 has been entered.  Claim 13 had been amended.  Claim 14 has been cancelled.  Claims 1-13 and 15 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on 1/19/2021have been fully considered and are persuasive.  The rejection of claims 13 and 15 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a sample analyzer comprising:
a voltage source that applies a voltage to a sample; a laser irradiator that irradiates the sample with a laser beam;
a detector that detects a particle emitted from the sample; and

wherein the operation device calculates a ratio in structure between model information indicating the structure of the sample, which is prepared in advance, and analysis information indicating the structure of the sample, which is obtained by the mass spectrometry, and applies the ratio to the analysis information so as to correct the analysis information.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Bunton (US 2010/0116985), who teaches a sample analyzer comprising a voltage source, a laser irradiator, a detector that detects a particle emitted from the sample, and a control system that determines a material of the particle detected (¶ 0040); however Bunton fails to teach that the control system further calculates a ratio in structure between model information indicating the structure of the sample, which is prepared in advance, and analysis information indicating the structure of the sample, which is obtained by the mass spectrometry, and applies the ratio to the analysis information so as to correct the analysis information.
The primary reason for allowance of the claims is the combination of the sample analyzer’s voltage source that applies a voltage to a sample; a laser irradiator that irradiates the sample with a laser beam, the detector that detects a particle emitted from the sample, and the operation device that specifies a material of the particle detected by the detector, by mass spectrometry of the particle and analyzes a structure of the sample, wherein the operation device calculates a ratio in structure between model 

Claims 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a sample analyzer comprising:
a voltage source that applies a voltage to a sample; 
a laser irradiator that irradiates the sample with laser; 
a detector that detects a particle emitted from the sample; and
an operation device that specifies a material of the particle detected by the detector, by mass spectrometry of the particle and analyzes a structure of the sample,
wherein the operation device changes an output of the laser irradiator based on a number of particles detected by the detector or density of the particles.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Bunton (US 2010/0116985), who teaches a sample analyzer comprising a voltage source, a laser irradiator, a detector that detects a particle emitted from the sample, and a control system that determines a material of the particle detected (¶ 0040); however Bunton fails to teach that the control system further changes an output of the laser irradiator based on a number of particles detected by the detector or density of the particles.
combination of the sample analyzer’s voltage source that applies a voltage to a sample, the laser irradiator that irradiates the sample with laser, the detector that detects a particle emitted from the sample, and the operation device that specifies a material of the particle detected by the detector, by mass spectrometry of the particle and analyzes a structure of the sample, wherein the operation device changes an output of the laser irradiator based on a number of particles detected by the detector or density of the particles.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a sample analyzer comprising: 
a voltage source that applies a voltage to a sample;
a laser irradiator that irradiates the sample with laser; 
a detector that detects a particle emitted from the sample; and 
an operation device that specifies a material of the particle detected by detector, by mass spectrometry of the particle, and analyzes a structure of the sample,

wherein the sample includes a first material and a second material between which an interface is provided, and
the operation device changes the laser irradiation position or the laser irradiation angle such that the sample is irradiated from a direction parallel to the interface of the sample.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Bunton (US 2010/0116985), who teaches a sample analyzer comprising a voltage source, a laser irradiator, a detector that detects a particle emitted from the sample, and a control system that determines a material of the particle detected (¶ 0040); however Bunton fails to teach that the sample includes a first material and a second material between which an interface is provided, and the operation device changes the laser irradiation position or the laser irradiation angle such that the sample is irradiated from a direction parallel to the interface of the sample.
The primary reason for allowance of the claims is the combination of analyzer’s voltage source that applies a voltage to a sample, the laser irradiator that irradiates the sample with laser, the detector that detects a particle emitted from the sample; and the operation device that specifies a material of the particle detected by detector, by mass spectrometry of the particle, and analyzes a structure of the sample, wherein the operation device changes a laser irradiation position or a laser irradiation angle for the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881